Citation Nr: 0532755	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  03-16 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased disability rating in excess 
of 20 percent for arthritis of the right knee with limitation 
of motion.

2.  Entitlement to an increased disability rating in excess 
of 10 percent for right knee injury status post anterior 
cruciate ligament reconstruction and partial medial 
meniscectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1987 to 
November 1991.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from an April 2002 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Pittsburgh, Pennsylvania.

In August 2005, the veteran testified at a travel board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.

In August and November 2005, the veteran submitted additional 
evidence directly to the Board.  A signed written waiver of 
the RO's initial consideration of this additional evidence 
was received in October and November 2005.  


FINDINGS OF FACT

1.  The veteran's right knee disability is manifested by 
degenerative arthritis, established by an X-ray finding, 
flexion limited to 90 degrees, and full extension.   

2.  The veteran's right knee disability is manifested by 
moderate laxity of the knee.  




CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 
percent for traumatic arthritis of the right knee have not 
been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 
4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5260, 
5261 (2005).

2.  The criteria for a disability rating of 20 percent for 
right knee instability have been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Code 5257 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence in the veteran's 
claims file, with an emphasis on the more recent medical 
evidence, consisting of VA outpatient treatment records; 
private treatment records; reports of VA examinations 
conducted in 2002 and 2004; and the veteran's contentions, 
including testimony provided at the hearing in August 2005.  
For the purpose of reviewing the medical history of the 
veteran's service-connected disorders, see 38 C.F.R. §§ 4.1, 
4.2, the Board also reviewed medical evidence developed in 
connection with prior claims, such as service medical 
records; VA examination conducted in 1998; and prior 
treatment records.  

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence submitted by the veteran or 
on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, 
but does not have to discuss each piece of evidence).  The 
Board will summarize the relevant evidence where appropriate, 
and the Board's analysis below will focus specifically on 
what the evidence shows, or fails to show, on each claim.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant).  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

When, as here, the veteran is requesting a higher rating for 
an already established service-connected disability, the 
present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).  But the most 
recent examination is not necessarily and always controlling; 
rather, consideration is given not only to the evidence as a 
whole but to both the recency and adequacy of examinations.  
Powell v. West, 13 Vet. App. 31, 35 (1999).  

In general, evaluation of a service-connected disability 
involving a joint rated on limitation of motion requires 
adequate consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45. See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The provisions of 38 C.F.R. § 4.40 state that 
disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion. See 38 C.F.R. § 4.40.  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement. 
See 38 C.F.R. 
§ 4.45.  

As noted above, the Board must consider the functional 
impairment resulting from orthopedic disabilities, such as 
the veteran's knee disorders.  However, pursuant to 38 C.F.R. 
§§ 4.40 and 4.45, pain is inapplicable to ratings under 
Diagnostic Code 5257 because it is not predicated on loss of 
range of motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 
(1996).  

Right knee injury status post anterior cruciate ligament 
reconstruction and partial medial meniscectomy

This aspect of the veteran's right knee disorder is rated 
under Diagnostic Code 5257 for other impairment of the knee 
and, in particular, impairment involving recurrent 
subluxation or lateral instability of the knee.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5257.  This code provides for 
the assignment of a 10 percent rating when there is slight 
recurrent subluxation or lateral instability of a knee; a 20 
percent rating when there is moderate recurrent subluxation 
or lateral instability; and a 30 percent evaluation for 
severe knee impairment with recurrent subluxation or lateral 
instability.  Id.  Subluxation of the patella is "incomplete 
or partial dislocation of the knee cap."  Rykhus v. Brown, 6 
Vet. App. 354, 358 (1993) (citing Dorland's Illustrated 
Medical Dictionary at 1241, 1599 (27th edition 1988)).  The 
Board observes that the words "slight," "moderate" and 
"severe" as used in the various diagnostic codes are not 
defined in the VA Schedule for Rating Disabilities.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence, to the end that its decisions are 
"equitable and just." 38 C.F.R. § 4.6.  

The veteran complains of medial joint pain and recurrent 
instability.  In 1989, he underwent ACL reconstruction.  

A September 1997 letter from Dr. MJR to the veteran noted 
that examination of his knee under anesthesia showed laxity 
of the previously reconstructed anterior cruciate ligament 
with a 2+ Lachman examination of the anterior cruciate 
ligament and a positive Pivot shift test.  Dr. MJR noted that 
arthroscopically the fibers and ligament were loose although 
still in continuity and advised that if after rehabilitation, 
the veteran still had persistent instability symptoms, it 
might be necessary to re-do the ligament reconstruction.  A 
March 1998 MRI showed some evidence of abnormality of the 
anterior cruciate ligament (i.e., laxity) and evidence of a 
lateral meniscus tear and a medial meniscus tear.  An October 
1998 VA examination report noted negative varus/valgus 
laxity, mildly positive anterior Drawer sign, negative 
posterior Drawer sign, negative pivot shift, mildly positive 
Lachman, and negative McMurray.  

A December 2001 X-ray showed a very slight lateral position 
of the patella relative to the intercondylar notch which was 
not felt to be a frank subluxation.  A December 2001 medical 
report noted very soft end point for Lachman's but no laxity 
with varus or valgus stressing.  

The February 2002 VA examination report noted that a pivot 
shift could not be done due to guarding but that Lachman 
appeared to be increased first at the left side approximately 
+2.  The Board notes that the report later documents the 
findings of a left knee examination and notes that Lachman's 
was negative.  Therefore, the +2 Lachman's must have been for 
the right knee.  The report also noted negative varus and 
valgus stress testing at zero and 30 degrees, no 
posterolateral rotatory instability, negative anterior and 
posterior drawer, and negative McMurray's.  

An April 2002 treatment report noted that the veteran's right 
knee, known to be ACL deficient, revealed quite lax Lachman's 
test but that he had no pain or laxity with varus or valgus 
testing and a negative sag.  A June 2002 MRI of the right 
knee showed orientation of the ACL ligament to be abnormal as 
it bowed abnormally inferiorly although the posterior 
cruciate ligament and collateral ligament were normal.  

An April 2003 medical report noted that the right ACL which 
had been reconstructed many years before no longer seemed 
present which would explain some of the veteran's episodes of 
instability.  An April 2003 VA examination report noted mild 
laxity to valgus stress and mild pivot.  The examiner noted 
that Lachman was difficult to assess due to the large size of 
the veteran's legs but noted no gross AP instability could be 
documented.

A February 2004 VA examination report noted the right knee 
was stable to varus and valgus stress but noted that he did 
have evidence of laxity of Lachman compared to the 
contralateral knee on the right.  The Board notes that the 
report later documents the findings of a left knee 
examination.  Therefore, the findings of the Lachman's 
examination must have been for the right knee.  

A June 2004 examination by Dr. TJH showed a small amount of 
effusion.  A June 2005 examination by Dr. TJH showed slightly 
decreased flexion, but no other acute findings.  A September 
2005 examination by Dr. TJH showed fairly significant 
effusion of the right knee, with no indication as to whether 
there was any laxity or instability present.

Based on the findings of 2+ laxity and resolving all doubt in 
favor of the veteran, the Board can reasonably conclude that 
the severity of the instability the veteran experiences is 
moderate, thus warranting a rating of 20 percent.  However, 
the Board notes that there is no indication that the severity 
of the instability the veteran experiences warrants a 30 
percent rating.  While the veteran testified of instability 
of the knee on a daily basis and that he wears a brace, he 
stated that he did not ever use a cane.  At the August 2005 
Board hearing, the veteran testified that he still works as a 
mail carrier walking a little over a mile a day and has not 
been put on light duty since the early 1990s.  

Essentially, the record does not demonstrate that the 
veteran's service-connected right knee disability from 
instability is more than moderate in degree or could 
reasonably be characterized most closely as severe in degree.  
As such, the Board finds that the requirement for a higher 
evaluation under the provisions of Diagnostic Code 5257, a 30 
percent rating for severe instability, is not warranted.

Arthritis

Separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The VA 
Office of General Counsel has provided guidance concerning 
increased rating claims for knee disorders.  The General 
Counsel stated that compensating a claimant for separate 
functional impairment under Diagnostic Code 5257 and 5003 
does not constitute pyramiding. See VAOPGCPREC 23-97 (July 1, 
1997).  In this opinion, the VA General Counsel held that a 
veteran who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257, 
provided that a separate rating must be based upon additional 
disability.  Additionally, in VAOPGCPREC 9-98, the VA General 
Counsel held that if a veteran has a disability rating under 
Diagnostic Code 5257 for instability of the knee, and there 
is also X-ray evidence of arthritis, a separate rating for 
arthritis could also be based on painful motion under 38 
C.F.R. § 4.59.  

The Board notes that an increased rating for arthritis of the 
right knee with limitation of motion was granted and the 20 
percent rating assigned in a July 2004 rating decision. 

Traumatic arthritis is rated analogous to degenerative 
arthritis under Diagnostic Code 5003.  Degenerative 
arthritis, when established by X-ray findings, will be rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion. 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  The general rating schedules 
for limitation of motion of the knee are 38 C.F.R. § 4.71a, 
Diagnostic Codes 5260 and 5261.

Normal range of motion of the knee is to 0 degrees extension 
and to 140 degrees flexion. See 38 C.F.R. § 4.71a, Plate II.  
Under Diagnostic Code 5260, a 10 percent disability rating is 
warranted for flexion limited to 45 degrees.  A 20 percent 
disability rating is assigned for flexion limited to 30 
degrees; and a 30 percent disability rating is assigned for 
flexion limited to 15 degrees.  Under Diagnostic Code 5261, a 
10 percent disability rating is warranted for extension 
limited to 10 degrees.  A 20 percent disability rating is 
assigned for extension limited to 15 degrees.  A 30 percent 
disability rating is assigned for extension limited to 20 
degrees.  A 40 percent disability rating is assigned for 
extension limited to 30 degrees; and a 50 percent disability 
rating is assigned for extension limited to 45 degrees. See 
38 C.F.R. § 4.71a.

Separate ratings under Diagnostic Code 5260 (leg, limitation 
of flexion) and Diagnostic Code 5261 (leg, limitation of 
extension), both currently codified under 38 C.F.R. § 4.71a, 
may be assigned for disability of the same joint. VAOPGCPREC 
9-04 (2004).

Considering the evidence of record in light of the above-
noted criteria, the Board finds that the veteran's right knee 
disability is appropriately rated as 20 percent disabling 
under the limitation of motion code (Diagnostic Code 5260) 
and does not warrant a higher evaluation, even when 
functional loss due to pain is considered. This is so based 
on range of motion findings with respect to the right knee.  
Specifically, since the veteran's claim for increase in 
November 2001, he has demonstrated normal extension of 0 
degrees and flexion ranging from 90 degrees to 140 degrees.  
These findings are commensurate with a less than compensable 
rating under Code 5260 based on a strict adherence to the 
rating criteria.  With that in mind, the veteran is 
appropriately rated at 20 percent under Code 5260 for painful 
motion.  With respect to pain, the veteran has consistently 
complained of constant pain, and the veteran's arthritis has 
been characterized as severe, end-stage "bone-on-bone" 
arthritis.

In sum, the fact that some limitation of flexion is shown, 
together with the veteran's complaints of continued pain, the 
Board finds that the level of impairment resulting from the 
veteran's right knee arthritis is comparable to painful 
motion of the right knee, for which a 20 percent evaluation 
under Diagnostic Code 5260 has appropriately been assigned.  
See 38 C.F.R. §§ 4.3, 4.40, 4.45, 4.59.  A higher than 20 
percent evaluation for painful motion is simply not warranted 
in view of the actual limitation of flexion demonstrated.

The Board also has considered the recent VA General Counsel 
Precedent Opinion, VAOPGCPREC 9-2004 (September 17, 2004), 
where it was held that a claimant who had both limitation of 
flexion and limitation of extension of the same leg must be 
rated separately under diagnostic codes 5260 and 5261 to be 
adequately compensated for functional loss associated with 
injury to the leg.  This, however, does not seem to apply to 
the veteran's case given that he has not demonstrated any 
limitation of motion on extension and, in fact, has not 
demonstrated a compensable rating under either Code 5260 or 
5261 based on a strict adherence to the limitation of motion 
criteria.  What the RO has done is assign a 20 percent rating 
under Code 5003 in recognition of the fact that there is some 
limitation of motion with pain under Code 5260.  The Board 
does not interpret the General Counsel opinion as providing 
for separate ratings for noncompensable limitation of flexion 
and limitation of extension due to pain and believes that the 
20 percent rating for limitation of motion with pain 
(although noncompensable under Codes 5260 and 5261) under 
Code 5003 is all that is permitted under that regulatory 
provision.

Alternative diagnostic codes 

The Board notes that there are other Diagnostic Codes 
relating to knee disorders, such as Diagnostic Code 5256 
(ankylosis of the knee), Diagnostic Code 5258 (dislocated 
semilunar cartilage), Diagnostic Code 5259 (removal of 
semilunar cartilage, symptomatic), Diagnostic Code 5262 
(impairment of the tibia and fibula) and Diagnostic Code 5263 
(for genu recurvatum).  Several of the other potentially 
applicable sets of criteria - for example, the criteria for 
Diagnostic Code 5263, cannot be applied in this case as it 
does not provide for an evaluation in excess of the currently 
assigned evaluations.  The criteria of Diagnostic Code 5262, 
for impairment of the tibia and fibula, are not applicable in 
this case since the evidence of record does not indicate the 
right knee disability is manifested by malunion or nonunion 
of the tibia and fibula.  The criteria of Diagnostic Code 
5256, for ankylosis, also are inapplicable in this case 
because the evidence of record does not indicate the 
veteran's right knee disability is manifested by ankylosis.  
Ankylosis is "immobility and consolidation of a joint due to 
disease, injury, surgical procedure."  Lewis v. Derwinski, 3 
Vet. App. 259 (1992) (citing Saunders Encyclopedia and 
Dictionary of Medicine, Nursing, and Allied Health at 68 (4th 
ed. 1987)).  The veteran is able to move his right knee, 
albeit with some limitation, so it is clearly not ankylosed.  
Diagnostic Code 5259 provides for a 10 percent rating for the 
removal of semilunar cartilage that is symptomatic.  A 10 
percent rating is the highest evaluation a veteran may 
receive under this Diagnostic Code.  Thus, the veteran is not 
entitled to an increased evaluation pursuant to these 
Diagnostic Codes.

The Board also finds the criteria for invoking the procedures 
for assignment of a higher evaluation on an extra-schedular 
basis are not met, in the absence of evidence showing that 
the veteran's right knee disability has resulted in marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluation); warranted frequent periods of 
hospitalization; or otherwise has rendered impractical the 
application of the regular schedular standards.  The evidence 
indicates that the veteran continues to be employed as a mail 
carrier and has not lost any time from work because of his 
knee nor have any specific job accommodations been made.  

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.

The VCAA notice requirements have been satisfied by virtue of 
a letter sent to the claimant in November 2001.  That letter 
advised the veteran what information and evidence was needed 
to substantiate the claims decided herein and of his and VA's 
respective duties for obtaining evidence.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).   He was specifically told 
that while it was his responsibility to furnish private 
medical evidence required in support of his claim, it was 
VA's duty to make reasonable efforts to help him obtain 
records relevant to his claim and to notify him when VA was 
unsuccessful in obtaining such records.  The letter also 
discussed the veteran's and VA's respective duties in 
developing the claim.  The claimant has not alleged that VA 
failed to comply with the notice requirements of the VCAA.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In 
addition, by virtue of the rating decision on appeal and the 
statement of the case (SOC), supplemental statements of the 
case (SSOC), he was provided with specific information as to 
why these particular claims were being denied, and of the 
evidence that was lacking.  

The Board notes the above information provided in the 2001 
letter was again provided to the veteran via a February 2004 
letter.

The RO's 2001 letter did not specifically tell the claimant 
to provide any relevant evidence in his possession.  However, 
he was otherwise fully notified of the need to give to VA any 
evidence pertaining to the claims.  There is no allegation 
from the claimant that he has any evidence in his possession 
that is needed for a full and fair adjudication of these 
claims.  When considering the notification letters, the 
rating decision on appeal, the SOC, and the SSOCs as a whole, 
the Board finds that he was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to these 
claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II).  

In concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal VCAA notice letter to the appellant.  
However, what the VCAA seeks to achieve is to give the 
claimant notice of the elements discussed in Pelegrini II.  
Once that is done-whether by a single notice letter or via 
more than one communication-the essential purposes of the 
VCAA have been satisfied.  Here, because each of the four 
content requirements of a VCAA notice has been met, any error 
in not providing a single notice to the appellant covering 
all content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2004); Mayfield, supra.  

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The Board finds that 
the November 2001 notice letter, which preceded the April 
2002 rating decision, satisfies the timing element of the 
Pelegrini decision for the veteran's claims on appeal.    

The Board also concludes VA's duty to assist has been 
satisfied.  The claimant's service medical records are in the 
file.  The file contains post-service private and VA 
treatment records.  The claimant has at no time referenced 
outstanding records that he wanted VA to obtain or that he 
felt were relevant to the claims.  There is no objective 
evidence showing that his disability has worsened since he 
was last provided a VA examination in 2004, and that 
examination report, in connection with the 2002 report and 
the private treatment records submitted by the veteran, 
provides sufficient information to rate his disability.

VA satisfied its duties to inform and assist the claimant at 
every stage of this case.  Therefore, he is not prejudiced by 
the Board considering the merits of the claims in this 
decision.


ORDER

Entitlement to an increased disability rating in excess of 20 
percent for arthritis of the right knee with limitation of 
motion is denied.

Entitlement to a disability rating of 20 percent for right 
knee injury status post anterior cruciate ligament 
reconstruction and partial medial meniscectomy is granted 
subject to the law and regulations governing the payment of 
monetary benefits.



____________________________________________
Michelle L. Kane
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


